Opinion by
Tilson, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) Marcel irons at 40 percent under paragraph 339 as household utensils, following Abstract 38680; (2) brass base shells at 35 percent under paragraph 353 as articles having as an essential feature an electrical element or device, such as signs, following New York Merchandise Co. v. United States (8 Cust. Ct. 209, C. D. 607); and (3) dime banks as hollow ware at 40 percent under paragraph 339, following Abstract 42749.